Case 1:21-cv-00858-APM Document 16-3 Filed 07/08/21 Page 1 of 15




             APPENDIX A
        DICITIONARY SOURCES
      Case 1:21-cv-00858-APM Document 16-3 Filed 07/08/21 Page 2 of 15




                               Index of Dictionary Sources




Source:                                                                    Page:
Abbott, Dictionary of Terms and Phrases Used in American or English
                                                                           1
Jurisprudence 203 (1879)
Black’s Law Dictionary 844 (1st Ed. 1891)                                  3

Bouvier Law Dictionary 255 (14th ed. 1871)                                 5

Burrill Law Dictionary and Glossary 548 (2d ed. 1867)                      7

Rapalje & Lawrence, Dictionary of American and English Law 895 (1888)      9

Wharton, Law Lexicon or Dictionary of Jurisprudence 537-38 (2d ed. 1860)   11
Case 1:21-cv-00858-APM Document 16-3 Filed 07/08/21 Page 3 of 15




                               1
Case 1:21-cv-00858-APM Document 16-3 Filed 07/08/21 Page 4 of 15




                               2
Case 1:21-cv-00858-APM Document 16-3 Filed 07/08/21 Page 5 of 15




                               3
Case 1:21-cv-00858-APM Document 16-3 Filed 07/08/21 Page 6 of 15




                               4
Case 1:21-cv-00858-APM Document 16-3 Filed 07/08/21 Page 7 of 15




                               5
Case 1:21-cv-00858-APM Document 16-3 Filed 07/08/21 Page 8 of 15




                               6
Case 1:21-cv-00858-APM Document 16-3 Filed 07/08/21 Page 9 of 15




                               7
Case 1:21-cv-00858-APM Document 16-3 Filed 07/08/21 Page 10 of 15




                                8
Case 1:21-cv-00858-APM Document 16-3 Filed 07/08/21 Page 11 of 15




                                9
Case 1:21-cv-00858-APM Document 16-3 Filed 07/08/21 Page 12 of 15




                               10
Case 1:21-cv-00858-APM Document 16-3 Filed 07/08/21 Page 13 of 15




                               11
Case 1:21-cv-00858-APM Document 16-3 Filed 07/08/21 Page 14 of 15




                               12
Case 1:21-cv-00858-APM Document 16-3 Filed 07/08/21 Page 15 of 15




                               13
